249 F.2d 443
Marcus WALLACE, Appellant,v.Ernest H. HALL et al., Appellees.
No. 13353.
United States Court of Appeals Sixth Circuit.
October 23, 1957.

Appeal from the United States District Court for the Western District of Kentucky, Bowling Green; Mac Swinford, Judge.
J. Leonard Walker, Louisville, Ky., for appellant.
Joe B. Orr, Thomas W. Hines, George B. Boston, Bowling Green, Ky., for appellees.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
Upon motion of the appellant to remand to the District Court for the Western District of Kentucky at Bowling Green and counsel having been heard in open court, and the Court being sufficiently advised;


2
It Is Ordered and adjudged that the motion of appellant is hereby sustained and this case is remanded to the United States District Court for the Western District of Kentucky at Bowling Green for reconsideration of the order appealed from, dated July 18, 1957, in the light of Section 3500, Title 18, U.S.C.A., Public Law 85-269, effective September 2, 1957, but without any determination or adjudication by this Court as to the application of Public Law 85-269 to the trial of the pending cases in the District Court.